Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims (1-17) are allowed as the prior art does not teach or suggest the applicant’s invention. 
The amended claims and the Remarks (dated 09 June 2021) in response to the Non-Final Rejection (dated 16 March 2021) distinguish the Applicant’s invention over the cited prior art. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.  In particular, none of the cited prior art teaches or reasonably suggests:
“A display device comprising:
a display panel comprising a first pixel and a second pixel adjacent to the first pixel, the first pixel and the second pixel being in the same row; and
a display controller comprising a hash generation circuit, a hash control circuit, a comparison circuit, a timing control circuit configured to supply a control signal to the display panel, and an image processing circuit, 

wherein the hash control circuit is configured to determine the first hash value and the second hash value, 
wherein the comparison circuit is configured to compare the first hash value with the second hash value, activate the timing control circuit when the first hash value is different from the second hash value, and stop operation of the timing control circuit when the first hash value is the same as the second hash value so that display of the display panel is not updated, 
wherein the timing control circuit is configured to activate the image processing circuit so that image processing is performed on the second display data stored in the frame memory, 
wherein the image processing circuit is configured to transmit the processed second display data to the display panel so that display of the display panel is updated, 
wherein the hash generation circuit comprises an arithmetic circuit, and
wherein the arithmetic circuit is configured to calculate an integral of display data of the first pixel and not to calculate an integral of display data of the second pixel.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bryan Earles whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday-Friday at 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN EARLES/Primary Examiner, Art Unit 2625